Citation Nr: 1542882	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of an intestinal perforation during a colonoscopy.   

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of an intestinal perforation during a colonoscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.  

This claim has been developed primarily as a service-connection claim but the Board's reading of the record indicates that the Veteran's intent is to file a claim under the provisions of 38 U.S.C.A. § 1151.  Therefore, the direct service-connection claim will be addressed below and the claim for residuals of an intestinal perforation during a colonoscopy under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The residuals of an intestinal perforation were not shown in service, were not continuous since service separation, and are not related to service.  


CONCLUSION OF LAW

The residuals of an intestinal perforation were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

In the present case, the Veteran does not contend, and the evidence does not suggest, onset of an intestinal perforation in service.  The service treatment records are negative for any diagnosis of or treatment for an intestinal perforation, and there is no record of a colonoscopy performed during service.  Rather, his sole contention has been and remains that he experienced an intestinal perforation while undergoing a colonoscopy in May 2011, many years after service separation.  As will be discussed in greater detail below, he seeks compensation under 38 U.S.C.A. § 1151 for an intestinal perforation, as this disability was allegedly the result of VA medical care.  

Because the evidence of record and the Veteran's own contentions are negative for any intestinal perforation or other gastrointestinal disability incurred during service, service connection for residuals of an intestinal perforation incurred during a colonoscopy is denied.  

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2011, prior to the initial adjudications of the issue on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all necessary development has been accomplished.  The RO has obtained the service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Further, while the Veteran was not afforded a VA medical examination of the claimed intestinal perforation, the Board finds such an examination was not warranted.  Medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, however, the evidence does not establish any in-service injury or event.  Accordingly, the elements of McLendon were not met, and an examination was not required.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of an intestinal perforation is denied.  


REMAND

As noted above, the Veteran's sole assertion has been and remains that compensation pursuant to 38 U.S.C.A. § 1151 is warranted for residuals of an intestinal perforation following a 2011 colonoscopy performed by a fee-basis medical care provider for VA.  As the agency of original jurisdiction (AOJ) has yet to address this theory of entitlement, remand is warranted to both adjudicate the pending claim and afford him the appropriate laws and regulations regarding this claim.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim for compensation under 38 U.S.C.A. § 1151 for residuals of an intestinal perforation resulting from a colonoscopy in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


